




CITATION: Fischer v. IG Investment Management
      Ltd., 2012 ONCA 47



DATE:  20120127



DOCKET: C53852, C53853



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Epstein J.A. and Pardu J. (
ad hoc
)







BETWEEN



Dennis Fischer, Sheila Snyder, Lawrence Dykun, Ray
          Shugar and Wayne Dzeoba



Plaintiffs (Respondents)



and



IG Investment Management Ltd.,
CI Mutual Funds Inc.
,
          Franklin Templeton Investments Corp., AGF Funds Inc. and
AIC Limited



Defendants (
Appellants
)



Benjamin
          Zarnett, Jessica Kimmel and Melanie Ouanounou, for the appellant CI Mutual
      Funds Inc.



James D.G. Douglas, David Di Paolo and
          Heather Pessione, for the appellant AIC Limited



Joel Rochon, Peter Jervis and Sakie
          Tambakos, for the respondents



Heard:  December 6, 2011



On appeal from the order of the Divisional Court (Anne M.
          Molloy, Katherine E. Swinton and Thea P. Herman J.J.), dated January 31,
          2011, with reasons reported at 2011 ONSC 292, 104 O.R. (3d) 615, allowing an
          appeal from the order of Justice Paul M. Perell of the Superior Court of
          Justice, dated January 12, 2010, with reasons reported at 2010 ONSC 296, 89
          C.P.C. (6th) 205.



Winkler C.J.O.:

I.

Introduction

[1]

This appeal raises the question whether a class action by investors against
    certain mutual fund managers is the preferable procedure for resolving the
    class members claims. The statement of claim alleges that the five defendant
    mutual fund managers, including the two appellants, CI Mutual Funds Inc. (CI)
    and AIC Limited (AIC),
[1]
permitted securities market conduct referred to as market timing
[2]
in certain mutual funds that they managed. Market timing is alleged to have
    caused long-term investors in the affected mutual funds to suffer losses in the
    value of their investments of several hundred million dollars.

[2]

Before the class action was started, the Ontario Securities Commission
    (OSC) conducted a lengthy investigation into the practice of market timing in
    the mutual fund industry. The investigation led the OSC to bring enforcement
    proceedings against the five mutual fund managers who were named as defendants
    in the proposed class action.  The enforcement proceedings concerned the same
    market timing conduct that the investors complain about in the present
    action.

[3]

All of the defendant fund managers entered into settlement agreements
    with the OSC staff. The terms of the settlements required the five defendants
    to pay $205.6 million to investors in the relevant mutual funds. For purposes
    of the OSC settlement agreements, the defendants admitted that: they entered
    into arrangements with third-party investors, who engaged in market timing; the
    market timing conduct had occurred; the market timers made profits that
    adversely affected investors in the relevant mutual funds; and the defendants
    earned commissions from their arrangements with the market timers. These
    factual admissions were made on the basis that they were without prejudice to
    the defendants in any civil or other proceedings which may be brought.

[4]

Hearings were then held before a panel of the OSC for the purpose of
    deciding whether to approve the settlement agreements as being in the public
    interest pursuant to  s. 127 of the
Securities Act
, R.S.O. 1990, c.
    S. 5. These hearings, which led to the approval of the settlements, were
    conducted
in camera.


[5]

After the settlements were approved, the plaintiffs brought a motion for
    certification of a class action. The central contentious issue on the motion
    was whether the proposed class action met the preferable procedure criterion in
    s. 5(1)(d) of the
Class Proceedings Act, 1992
, S.O. 1992, c. 6 (
CPA
).
    The motion judge concluded that although the action otherwise satisfied the
    criteria for certification, it did not satisfy the preferable procedure
    requirement. This was because, in the motion judges view, the completed OSC
    proceedings and settlement agreements fulfilled the judicial economy, access to
    justice and behaviour modification purposes of the
CPA
.

[6]

The Divisional Court disagreed. Writing for the court, Molloy J. held
    that the OSC proceedings could not be the preferable procedure for recovering
    damages because the investors action was for significant monetary damages
beyond
the amount that had been recovered through the OSC proceedings. The court was
    satisfied that the class action was the only viable procedure for recovering
    these substantial additional damages. The court went on to grant the motion for
    certification on certain specified conditions.

[7]

The appellant mutual fund managers appeal, with leave of this court,
    from the Divisional Courts order granting certification of the class action. 
    The appellants submit that the Divisional Court erred in concluding that the
    class action is a preferable procedure to the OSC proceedings.

[8]

I cannot accede to this submission. As will be explained further, in
    considering whether an alternative means of resolving the class members claims
    is preferable to the mechanism of a class action, a court must examine the
    fundamental characteristics of the proposed alternative proceeding, such as the
    scope and nature of the jurisdiction and remedial powers of the alternative
    forum, the procedural safeguards that apply, and the accessibility of the
    alternative proceeding. The court must then compare these characteristics to those
    of a class proceeding in order to determine which is the preferable means of
    fulfilling the judicial economy, access to justice and behaviour modification
    purposes of the
CPA
. In a given case, certain characteristics will drive
    the preferability analysis more than others.

[9]

In this case, the OSC commenced investigatory and enforcement
    proceedings into the market timing conduct in question. The OSC staff reached
    agreements with the defendants to settle the proceedings, and those settlement
    agreements were then approved by the OSC. The investors did not participate in
    the proceedings before the OSC and, quite properly, the OSC in approving the
    settlements did not purport to settle the claims of the investors in a full and
    final manner. In the circumstances, it would not have been empowered to do so.
    The essence of the OSC initiative was that of a parallel or complementary
    proceeding to any civil action brought by the investors.

[10]

In my view, the courts below erred by focusing on the substantive
    outcome of the OSC proceedings, which is not a relevant factor in the
    comparative analysis under s. 5(1)(d) of the
CPA
.  The courts ought
    instead to have considered the regulatory nature of the OSCs jurisdiction and
    its remedial powers, as well as the lack of participatory rights afforded to
    affected investors by the OSC proceedings. A consideration of these two
    particular characteristics compels the conclusion that the OSC proceedings
    would not fulfill the
CPA
goal of providing class members with access to
    justice in relation to their claims. Thus, the OSC proceedings cannot
    constitute a preferable procedure to the proposed class action for purposes of
    the
CPA
. The Divisional Court came to the same conclusion, albeit for
    different reasons, and I would therefore dismiss the appeal.

II.

Background

i)

OSC Investigation and Enforcement Proceedings Concerning Market Timing

[11]

In November 2003, the OSC launched an investigation into the practice of
    market timing in the mutual fund industry.  Market timers seek to take
    advantage of the fact that the value of mutual funds  unlike other traded securities
     is calculated only once a day (at 4:00 p.m. EST). As a result of time zone
    differences, the prices of securities principally traded on foreign exchanges
    may be as much as 12-15 hours old at the time the daily mutual fund valuation
    is done. As a result, the daily value of a fund may be, for a short period of
    time, artificially low. Market timers purchase mutual funds they believe are
    undervalued for a short-term turnaround, unlike the vast majority of unit
    holders who invest in mutual funds as long-term investments.

[12]

Although market timing is not an illegal activity, the profit made by
    market timers is at the expense of long-term investors. Also, market timing
    activity in a fund impedes the efficient operation of the fund in a number of
    ways. The OSC, in launching its investigation, was concerned that some managers
    of mutual funds were not taking steps to control market timing and were
    therefore not acting in the best interests of the relevant mutual funds.

[13]

At the conclusion of its investigation, the OSC initiated enforcement
    proceedings against the five defendant mutual fund managers for failing to act
    in the public interest in relation to market timing activity in the affected
    funds. The OSC staff entered into settlement agreements with the defendant
    managers, pursuant to which the defendants agreed to pay a total of $205.6
    million to their investors.

[14]

Two separate hearings were held before a panel of the OSC to consider
    whether to approve these settlement agreements as being in the public interest
    pursuant to s. 127 of the
Securities Act
. The OSC issued general public
    notices that the hearings were being held, but gave no direct notice to
    investors.
[3]


[15]

The first hearing occurred on December 16, 2004, and involved CI, AIC,
    IG Investment Management Inc. and AGF Funds Inc. These four parties jointly
    requested that the matter proceed on an
in camera
basis.  The Chair of
    the OSC agreed to this request, stating:

We will now go
in camera
.  So I would ask
    those persons in the hearing room who are not associated with any of the four
    parties, their counsel, or the two Commissions [the Ontario and the Manitoba
    Securities Commissions] or the MFDA [the Mutual Fund Dealers Association],
    please, leave.

[16]

A second hearing was held on March 3, 2005, to consider the settlement
    agreement between the OSC staff and Franklin Templeton Investments. It was also
    conducted
in camera
.

[17]

The OSC approved the settlement agreements with the five defendants. 
    All of the agreements specified that the agreement of facts are without
    prejudice to the parties in any civil or other proceedings which may be
    brought by any other person or agency.

ii)

Class Proceedings Commenced Against the Defendants

[18]

Shortly after the settlements were approved, several investors in mutual
    funds managed by the defendants commenced a class action on behalf of investors
    in the funds. The amended statement of claim alleges that the defendants are
    liable to class members for breach of a fiduciary duty and/or breach of a duty
    of care owed to class members for failing to take appropriate steps to stop
    market timing in the affected funds. The plaintiffs seek declaratory and
    restitutionary relief, as well as general and special damages.

[19]

The plaintiffs allege that, by permitting the market timing to occur,
    the defendants failed to act in the best interests of the fund and all
    investors in the fund. They assert that market timing caused an annual loss in
    the value of the affected mutual funds of several hundred million dollars. In
    addition, they allege that market timing led to the imposition of increased
    transaction costs on long-term investors, as well as other transaction costs
    arising from inefficiencies caused by the market timing conduct. The plaintiffs
    further assert that the amount paid by the defendants to investors under the
    OSC settlement agreements falls well short of providing full reparation to
    investors and fails to account for management and transaction costs associated
    with market timing activity.

iii)

Certification Motion

[20]

The plaintiffs motion to certify the proposed action was heard in
    December 2009.  They filed expert evidence on the motion in support of the
    assertion that the OSC settlements do not constitute full compensation to
    investors.  According to this evidence, the settlement with CI represents only
    1/7 of the actual loss of CI investors and the AIC settlement represents only
    1/3 of the total harm to AIC investors.

[21]

The defendants primary argument in opposing the certification motion
    was that the action does not satisfy the preferable procedure criterion in s.
    5(1)(d) of the
CPA
because the completed OSC proceedings were the
    preferable procedure for resolving the investors claims. Section 5(1)(d)
    states:

5. (1) The court shall certify a class proceeding
    on a motion under section 2, 3 or 4 if,

...

(d) a class proceeding would be the preferable
    procedure for the resolution of the common issues...

[22]

The motion judge agreed with the defendants position and refused to
    certify the action.  He concluded that the other four criteria for
    certification in s. 5(1) were satisfied: (a) the pleadings disclose a cause of
    action; (b) there is an identifiable class; (c) the claims raise common issues;
    and (e) there are appropriate representative plaintiffs who could produce a
    workable litigation plan. Nevertheless, the plaintiffs failure to satisfy the
    preferable procedure criterion was fatal to the motion for certification.

iv)

Appeal to the Divisional Court

[23]

The plaintiffs appealed the motion judges decision to the Divisional
    Court.  By the time the appeal was argued, three of the five defendants had
    entered into settlements of the class proceedings with the plaintiffs and only
    CI and AIC remained (and still remain) as defendants.

[24]

In reasons delivered on behalf of the court, Molloy J. allowed the
    plaintiffs appeal and granted a certification order. The court concluded that
    the motion judges analysis of the impact of the OSC settlements on the
    preferable procedure assessment was fundamentally flawed and held that the
    preferable procedure criterion was satisfied.

[25]

Given that this appeal turns on the preferable procedure issue, I now
    describe in more detail the reasons of the motion judge and the Divisional
    Court on this issue.

III.

Reasons of the Courts Below

i)

The Motion Judges Preferable Procedure Analysis

[26]

The motion judge described, at paras. 195-200, the general principles
    regarding the preferable procedure criterion in s. 5(1)(d) of the
CPA
.
    He noted, citing
Markson v. MBNA Canada Bank
, 2007 ONCA 334, 85 O.R.
    (3d) 321, at para. 69, leave to appeal to S.C.C. refused, [2007] S.C.C.A. No.
    346, and
Hollick v. Toronto (City)
, 2001 SCC 68, [2001] 3 S.C.R. 158, at
    para. 27, that the preferability inquiry is to be conducted through the lens of
    the three principal advantages of class actions: judicial economy, access to
    justice and behaviour modification.

[27]

As recognized by the motion judge, at paras. 221-22, there are two core
    elements of the preferable procedure inquiry: see
Hollick
, at para. 28;
Markson
,
    at para. 69. The first element is whether the class action would be a fair,
    efficient and manageable method for advancing the claim. The second element is
    whether a class action would be preferable to other reasonably available means
    of resolving the class members claims.  This question of preferability turns
    not only on whether a class action would be preferable to individual civil
    actions, but also on whether a class action would be preferable to all
    reasonably available means of resolving the class members claims:
Hollick
,
    at para. 31.

[28]

The motion judge concluded, at para. 210, that if the OSC proceedings
    had not taken place, a class action would have been the preferable procedure.
    And he observed, at para. 221, that even when the availability of the OSC
    proceedings is considered, a class action would meet the first element of the
Hollick
inquiry because it constitutes a fair, efficient and manageable method for
    resolving the claims of the class members. However, the motion judge went on to
    conclude that the proposed class action does not meet the second element of the
Hollick
inquiry because the action is not preferable to other reasonably
    available means of resolving the class members claims. In his view, the OSC
    proceedings were the preferable procedure for resolving these claims.

[29]

In reaching this conclusion, the motion judge found that the OSC
    proceedings accomplished the
CPA
goals of behaviour modification,
    judicial economy and access to justice: see paras. 235-60. In his view,
    behaviour modification was achieved by penalizing the defendants for their
    failure to respond to the market timing conduct (para. 236); judicial economy
    was achieved by securing compensation for all investors in an efficient,
    principled, and consistent way (para. 238); and access to justice was
    accomplished because the OSC settlements included the same form of remedy
    sought by the class action (
i.e
., monetary relief), and in reaching the
    settlements, the OSC staff took an adversarial stance towards the defendants in
    a manner akin to the role of class counsel, demanding concessions from the
    defendants and the payment of compensation for the investors (paras. 246-48).

[30]

The motion judge further observed, at para. 252, that the debate over
    whether the OSC proceedings were the preferable procedure could not be
    converted into a settlement approval hearing under the
CPA
. However,
    he was of the view that the criteria that a court applies when deciding whether
    to approve a negotiated settlement of a class action are relevant when a court
    considers the issue of preferable procedure and the issues of behaviour
    modification, judicial economy and access to justice (at para 252). After
    setting out the settlement approval criteria, the motion judge held, at para.
    254, that, with one exception, the application of these criteria favour the
    conclusion that the OSC proceeding was the preferable procedure.

[31]

Finally, before leaving the discussion of access to justice  which he
    saw as the definitive issue weighing against certification  the motion judge
    considered the plaintiffs argument that the quality of the access to justice
    provided by the OSC proceedings was in doubt because the OSC may have left the
    investors money on the table (para. 255).  The motion judge refused to give
    effect to this argument and instead accepted the defendants submission that,
    once the court is satisfied that the OSCs purpose was to obtain restitutionary
    compensation for the harm suffered by the investors and that the process to do
    so was adequate, the court should not second-guess the access to justice
    provided by the OSC proceedings (at paras. 256-57).

ii)

The Divisional Courts Preferable Procedure Analysis

[32]

The Divisional Court allowed the plaintiffs appeal from the motion
    judges order refusing certification. In doing so, Molloy J. described three
    errors in the motion judges preferable procedure analysis, at para. 33:

1)

he failed
    to apply the low evidentiary burden on the plaintiffs at the certification
    stage;

2)

he
    improperly found that the completed OSC proceeding was a preferable proceeding
    for the remaining portion of the plaintiffs claims going forward; and

3)

he erred
    in law by considering the criteria for approval of a settlement at the
    certification stage.

[33]

Molloy J. explained that the first two errors are closely related.  On
    the one hand, the motion judge found that there was some basis in fact to
    support the investors assertion that the OSC settlement only represented part
    of the total damages claimed by the investors.  However, in Molloy J.s view,
    the motion judge went on to disregard this finding in his analysis of the
    preferable procedure.

[34]

According to Molloy J., at para. 8, the plaintiffs action does not
    seek the recovery of the $205 million already paid; it seeks recovery of the
    damages not recovered through the OSC proceeding. In her opinion: Unless it
    can be said that the plaintiffs have achieved full, or at the very least
    substantially full, recovery, they are entitled to maintain this action. There
    is no other viable alternative for recovering the shortfall after the OSC
    settlement.

[35]

Molloy J. went on to conclude, at para. 41, that the key point
    indicating that a class action is the preferable procedure is that it is ...
    illogical to characterize the OSC proceeding as a preferable procedure for
    recovering that money which the OSC proceeding failed to recover in the first
    place. It is by definition not a preferable procedure in those circumstances.

[36]

Molloy J. held, at para. 47, that the motion judge further erred by
    applying the test for approval of a settlement in the context of a
    certification motion.  She explained, at paras. 48-57, why these criteria
    should not be taken into account at the certification stage.

IV.

Analysis

[37]

On appeal to this court, the appellants contend
    that the Divisional Court committed two errors:

1)

the Divisional Court applied the incorrect
    standard of review to the motion judges decision; and

2)

the Divisional Court erred in its preferable
    procedure analysis.

[38]

I will first briefly deal with the standard of review issue and then
    turn to the issue of the preferable procedure analysis.

1)

Standard of Review Applied by the Divisional Court

[39]

The appellants submit that the Divisional Court failed to accord the
    special deference owed to the motion judges exercise of discretion in
    deciding that the preferable procedure requirement was not met, citing
Pearson
    v. Inco Ltd.
(2006), 78 O.R. (3d) 641 (C.A.), at para. 43, leave to appeal
    to S.C.C. refused, [2006] S.C.C.A. No. 1.  As stated in their factum, the
    motion judge was sensitive to the applicable legal principles to be brought to
    bear in the preferable procedure analysis.

[40]

I agree with the appellants that substantial deference must be accorded
    to motion judges in certification proceedings and that a reviewing court should
    only intervene with a motion judges certification decision when the judge
    makes a palpable and overriding error of fact or otherwise errs in principle.
    This standard of review is well-established in the jurisprudence: see
Pearson
,
    at para. 43;
Cassano v. The Toronto-Dominion Bank
, 2007 ONCA 781, 87
    O.R. (3d) 401, at para. 23, leave to appeal to S.C.C. refused, [2008] S.C.C.A.
    No. 15;
Markson
, at para. 33;
Cloud v. Canada (A.G.)
(2004), 73
    O.R. (3d) 401 (C.A.), at para. 39, leave to appeal to S.C.C. refused, [2005]
    S.C.C.A. No. 50.

[41]

In my view, however, the Divisional Court did not err in its application
    of the standard of review. The court identified, at para. 58, errors in
    principle in the motion judges approach to the preferable procedure inquiry,
    which provided the basis for appellate intervention. Among the errors in
    principle identified by the Divisional Court were the motion judges
    application of the wrong test in his consideration of the preferable procedure
    test for certification and the motion judges error in considering factors
    relevant to the approval of a settlement at the certification stage.  Deference
    cannot shield errors in principle.

[42]

I agree with the Divisional Courts holding that the motion judge erred
    in principle in reaching the conclusion that the OSC proceedings provided the
    preferable procedure for resolving the class members claims. However, as I
    will now discuss, my reasons for reaching this conclusion differ from those
    expressed by the Divisional Court.

2)

The Preferable Procedure Inquiry

[43]

Turning to the merits of the Divisional Courts preferable procedure
    analysis, in my view, the error in principle that led to the motion judges
    incorrect conclusion on preferability was more fundamental than his alleged
    failure to recognize that a substantial amount of the monetary damages claimed
    by investors went uncompensated in the completed OSC proceedings. The question
    whether the OSC settlements provided investors with all or substantially all of
    the monetary relief that they seek in the class action is not the proper focus
    of the preferable procedure inquiry.
[4]
In other words, the Divisional Court did not ask itself the right question.

[44]

The second element of the preferability inquiry described in
Hollick
requires a comparative analysis as to whether a class action would be
    preferable to other reasonably available means of resolving the class members
    claims.
[5]
The preferability inquiry must necessarily take into account the central characteristics
    of the proposed alternative proceeding as a means of resolving the claims. This
    exercise includes, but is not limited to, considering the following
    characteristics of the alternative proceeding: the impartiality and
    independence of the forum; the scope and nature of the alternative forums
    jurisdiction and remedial powers; the procedural safeguards that apply in the
    alternative proceeding, including the right to participate either in person or
    through counsel and the transparency of the decision-making process; and the
    accessibility of the alternative proceeding, including such factors as the
    costs associated with accessing the process and the convenience of doing so.

[45]

These characteristics must be considered in relation to the type of liability
    and damages issues raised by the class members claims against the defendants
    in the putative class action and the manner in which they are addressed, if at
    all, in the alternative proceeding. The court must then compare these
    characteristics to those of a class proceeding through the lens of the goals of
    the
CPA
: judicial economy, access to justice and behaviour modification.

[46]

Not all of the characteristics outlined above will be material in a
    given case. Each case will of course turn on its own facts. The requisite
    comparative analysis in the instant case, however, reveals the following
    important differences between the OSC proceedings and the class proceeding,
    which support a conclusion that a class proceeding is preferable for resolving
    the class members claims:

i)

The jurisdiction of the OSC under s. 127 of the
Securities
    Act
is regulatory (
i.e
., protective and preventative), not compensatory.
    Accordingly, the remedial powers available to the OSC under the section are
    insufficient to enable it to fully address the class members claims in the
    proposed class proceeding.

ii)

The OSC proceedings did not provide comparable rights of
    participation to the affected investors as the procedural rights enshrined in
    the
CPA
, or any participatory rights for that matter.

[47]

I will now elaborate on the significance of these
distinctions, particularly in relation to the second element of the preferable
    procedure inquiry as described in
Hollick
(
i.e.
, whether a class
    action would be preferable to other reasonably available means of resolving the
    class members claims). While I agree with the motion judge that the critical
    question in this regard is whether the OSC proceedings met the objective under
    the
CPA
of providing the proposed class members with access to justice, in
    my view, a comparative examination of the key characteristics of the OSC
    proceedings with the proposed class action reveals that the OSC proceedings did
    not provide class members with access to justice and thus cannot be the
    preferable procedure for resolving their claims.

1.  The Essential Differences Between
    the OSC Proceedings and the Proposed Class Action

i) The Scope and Nature of the
    OSCs Jurisdiction and Remedial Powers

[48]

In arguing that the preferable procedure requirement was met, the
    plaintiffs provided evidence about the scope and purpose of the OSCs
    jurisdiction and remedial powers in the form of an affidavit from Professor
    Poonam Puri, an Associate Professor at Osgoode Hall Law School and Head of
    Research and Policy at the Capital Markets Institute of the Rotman School of
    Management. In her affidavit, Professor Puri explained:

Public enforcement by securities regulators and
    criminal enforcement by criminal law authorities, as well as private
    enforcement by investors through private suits and class action proceedings all
    play an important role in ensuring that public company managers and mutual fund
    managers act in the best interests of shareholders and unit holders, respectively. 
    None of these mechanisms is mutually exclusive. [Footnote omitted.]

[49]

Professor Puris evidence outlined the essential purposes of the OSC
    enforcement proceedings as well as the role of private enforcement, including
    class action litigation, in regulating the behaviour of capital market
    participants such as the defendants. As Professor Puri explained in her
    affidavit, the OSCs regulatory jurisdiction over the defendants under s. 127
    of the
Securities Act
was exercised in a different context and for a
    different purpose than the courts jurisdiction to adjudicate class actions and
    other civil claims concerning the defendants conduct.

[50]

For ease of reference, s. 127 of the
Securities Act
provides in
    part as follows:

127. (1) The Commission may make one or
    more of the following orders if in its opinion it is in the public interest to
    make the order or orders:

1. An order that the registration or recognition
    granted to a person or company under Ontario securities law be suspended or
    restricted for such period as is specified in the order or be terminated, or
    that terms and conditions be imposed on the registration or recognition.

2. An order that trading in any securities by or of
    a person or company or that trading in any derivatives by a person or company
    cease permanently or for such period as is specified in the order.



3. An order that any exemptions contained in
    Ontario securities law do not apply to a person or company permanently or for
    such period as is specified in the order.

4. An order that a market participant submit to a
    review of his, her or its practices and procedures and institute such changes
    as may be ordered by the Commission.



6. An order that a person or company be
    reprimanded.

7. An order that a person resign one or more
    positions that the person holds as a director or officer of an issuer.



8.4 An order that a person is prohibited from
    becoming or acting as a director or officer of an investment fund manager.

8.5 An order that a person or company is prohibited
    from becoming or acting as a registrant, as an investment fund manager or as a
    promoter.

9. If a person or company has not complied with
    Ontario securities law, an order requiring the person or company to pay an
    administrative penalty of not more than $1 million for each failure to comply.

10. If a person or company has not complied with
    Ontario securities law, an order requiring the person or company to disgorge to
    the Commission any amounts obtained as a result of the non-compliance.

(2) An order under this section may be subject
    to such terms and conditions as the Commission may impose.



(4) No order shall be made
    under this section without a hearing, subject to section 4 of the
Statutory
    Powers Procedure Act
.

[51]

The decision of the Supreme Court of Canada in
Committee for the
    Equal Treatment of Asbestos Minority Shareholders v. Ontario (Securities

Commission)
,
    2001 SCC 37, [2001] 2 S.C.R. 132, illustrates the distinction referred to by
    Professor Puri. In this decision, Iacobucci J. described the scope and purpose
    of the OSCs jurisdiction under s. 127 of the
Securities Act.
At para.
    42, he cited with approval the following statement by Laskin J.A. in the
    decision under appeal: The purpose of the Commissions public interest
    jurisdiction is neither remedial nor punitive; it is protective and preventive,
    intended to be exercised to prevent likely future harm to Ontarios capital
    markets. Iacobucci J. elaborated on the nature and extent of the OSCs
    jurisdiction under s. 127 as follows, at para. 45:

In summary, pursuant to s. 127(1), the OSC has the
    jurisdiction and a broad discretion to intervene in Ontario capital markets if
    it is in the public interest to do so.  However, the discretion to act in the
    public interest is not unlimited. In exercising its discretion, the OSC should
    consider the protection of investors and the efficiency of, and public
    confidence in, capital markets generally.  In addition, s. 127(1) is a
    regulatory provision. The sanctions under the section are preventive in nature
    and prospective in orientation. Therefore, s. 127 cannot be used merely to
    remedy
Securities Act
misconduct alleged to have caused harm or damages
    to private parties or individuals.

[52]

These passages from
Asbestos Minority Shareholders
make it clear
    that s. 127 is not intended to serve as a compensatory or remedial provision
    with respect to harm done to individual investors. Rather, this provision
    empowers the OSC to regulate capital markets in a way that protects investors
    and the efficiency of capital markets. For example, s. 127 permits the OSC to
    make orders to: cease trade; prohibit an individual from becoming an officer or
    director of a public company; issue reprimands; levy an administrative penalty
    of up to $1 million for each failure to comply with Ontario securities law; and
    make an order for disgorgement to the OSC of any amounts obtained as a result
    of non-compliance with Ontario securities law.  Section 127 does not empower
    the OSC to make orders requiring a party to make compensation or restitution or
    to pay damages to affected individuals.

[53]

In contrast, s. 128 of the
Securities Act
allows the OSC to
    apply to a judge of the Superior Court to make a variety of orders, including
    orders requiring compensation or restitution to the aggrieved person or
    company, and requiring payment of general or punitive damages to any person or
    company.  The OSC did not bring a s. 128 application in relation to the market
    timing conduct in issue here.

[54]

The OSC proceedings and the civil action in the form of the proposed
    class proceeding are intended as parallel, not mutually exclusive, proceedings.
    It is worth noting, for purposes of analogy, that a court may make an order
    under s. 128 (including an order for restitution or punitive damages) despite
    the existence of any order made by the OSC under s. 127.

[55]

Unlike enforcement proceedings under s. 127 of the
Securities Act
,
    the purpose of the proposed class proceeding is to obtain relief for investors
     monetary or otherwise  who claim to have suffered losses from the
    defendants impugned conduct. While the OSC in this case approved settlement
    agreements that included a compensatory element for investors arising from the
    same impugned conduct, such voluntary payments by the defendants cannot alter the
    regulatory purpose of the OSC proceedings for purposes of the preferability
    analysis under the
CPA
. The role of the OSC proceedings was not to
    assess the liability issues raised in the statement of claim, such as the
    alleged breaches by the defendants of a fiduciary duty or a duty of care owed
    to the investors, or to quantify the harm allegedly caused by such breaches.

[56]

The disparate purpose of the OSC proceedings and the proposed class
    action is emphasized by comments made by Commission counsel during the
    settlement approval hearing.  In response to a request by the Chair of the OSC
    for an explanation of the basis upon which the settlement quantum was
    determined, counsel stated:

We didnt include a formula for the calculation in
    the Settlement Agreement because there are different ways of determining the
    amount and different legitimate theories as to what the proper method of
    calculation would be. And it would be quite possible that the Respondents [the
    defendant mutual fund managers] would have chosen a different method that was
    also justified, or Staff could have chosen a different method that was also
    justified if this had been a contested proceeding. So the method that was used
    was the parties tried to relate it to the standard that would have been expected
    of the fund managers at the time of trading.

These comments by Commission counsel reflect that the OSC did
    not attempt to quantify the payment arrived at in the settlement agreements in
    a manner analogous to the way in which damages might be calculated in a civil
    action brought by investors.

[57]

This comment also demonstrates another important distinction between the
    OSC proceedings and the proposed class action.  As discussed next, the
    procedure adopted by the OSC was characterized by the marked lack of access 
    both participatory and informational  that was provided to the investors.

ii) Lack of Participatory Rights
    of Investors in the OSC Proceedings

[58]

In contrast to the procedure underpinning a class proceeding, which is
    premised on facilitating transparency and participation on a class-wide basis,
    the OSC proceedings provided little to no basis for investor participation.

[59]

While a general notice of the settlement hearings was posted on the
    OSCs website, there was no attempt to notify the affected investors that the
    hearings were being held.  Neither the investors nor their counsel attended the
    hearings or made submissions.  Moreover, the substantive portions of the
    hearings took place
in camera
and were thus closed to anyone but counsel
    for the defendants and the relevant regulatory commissions.

[60]

Similarly, the procedure by which the settlements were arrived at did
    not facilitate investor participation. The amount of compensation that the
    defendants agreed to pay to the affected investors as a term of the settlement
    agreements was calculated without any opportunity for the investors to
    participate and without any details in the record of the OSC proceedings as to
    how this amount was calculated.

[61]

In contrast, the purpose of the procedural vehicle of the class action
    is to allow for the appointment of a representative plaintiff who shares a
    sufficient common interest with members of the class. The representative
    plaintiff conducts the litigation on behalf of class members under court
    supervision
[6]
and within the presumptive principle of an open court.

[62]

The observations about the accessibility of the OSC proceedings are not
    meant to suggest that the elements of confidentiality and lack of participation
    by the investors made the hearings and settlement agreements somehow
    inappropriate or nefarious. On the contrary, the point is that the OSC
    proceedings were not intended or designed to provide the investors with access
    to justice for purposes of adjudicating the claims advanced in the proposed
    class proceeding. In short, the investors were not, and were not intended to
    be, parties to the OSC process.

[63]

Indeed, it is worth repeating that the settlement agreements signed by
    the defendants expressly contemplated that they could face civil law suits in
    relation to the conduct that gave rise to the settlements. The OSC settlements
    simply resolved the proceedings taken by the OSC against the defendants. The
    settlements did not finally resolve the claims of the investors as against the
    defendants, nor did they purport to do so.

[64]

I will now explain how the courts below failed to consider these
    essential differences between the OSC proceedings and the class proceeding in
    the preferable procedure analysis.

2.  Errors in the Preferable Procedure Analysis of the
    Courts Below

[65]

The motion judges reasons, at paras. 57-69, for dismissing the
    plaintiffs argument that they would be denied access to justice if the class
    proceeding were not certified reflect his failure to properly consider the
    defining characteristics of the OSC proceedings in his preferability analysis. 
    The motion judge, at para. 60, dismissed the evidence and argument concerning
    the different and, indeed, complimentary purposes of the OSC regulatory
    proceedings and the proposed class proceeding as largely irrelevant to the
    objective issues that I must decide.  He classified this discussion as a
    debate about procedural fairness and gave three reasons for concluding that the
    issue of procedural fairness is not material or is subsumed by the debate
    about access to justice:

1)

The OSC
    proceedings did not bind the investors, who are free to commence a proposed
    class proceeding and seek its certification (para. 61).

2)

The
    investors did not have the right to opt out of the OSC proceedings and they
    would have the right to opt out of class proceedings.  Nevertheless, it is
    unlikely any member of the class would opt out, because a class proceeding
    would be the only viable means for them to exercise their private rights. 
    Moreover, it would be a pointless argument to suggest on behalf of the
    investors that a class proceeding provides procedural fairness and is the
    preferable procedure because one has the opportunity to opt out of it (para.
    62).

3)

Procedural
    fairness considerations must include the fact that class members will not have
    their day in court in the conventional sense because it is only the
    representative plaintiff and class counsel who have a truly participatory role.
    The procedural fairness that justifies binding the class members to the outcome
    of the common issues trial or a negotiated settlement is only provided by proxy
    (para. 67).

[66]

These three factors  when properly analyzed  support, rather than
    militate against, a finding that a class action would be the preferable
    procedure for resolving the common issues raised by the class members claims.

[67]

The fact that the OSC proceedings did not bind investors is a
    reflection of why it cannot be said that the investors have had access to
    justice.  In the words of the motion judge, at para. 61: the Defendants are
    not denying an investors ability to seek private recourse through the court
    system. The only conclusion that could be drawn is that even the defendants
    contemplated the prospect of civil proceedings.  The reasons for this are
    clear:  no settlement on compensation was ever agreed to by the class members;
    nor was the matter of compensation adjudicated by any body of competent
    jurisdiction, such as might have the effect of limiting juridical recourse.

[68]

The motion judges second reason also contains the recognition that a
    class action is the preferable procedure in light of the principle of access to
    justice.  He observed that an individual action is not a viable process given
    the small size of the individual claims and the difficulties of forensic proof
    (para. 62). However, the motion judge concluded that because no one would want
    to opt out of the class action, the right to opt out is irrelevant to access to
    justice considerations.

[69]

While this speculation about future opting out may ultimately prove to
    be correct, it ignores the well-settled principle that a right to opt out is an
    important element of procedural fairness in class proceedings. It is not an
    illusory right that should be negated by speculation, judicial or otherwise.
    Further, on a practical level, the fact that the economics of judicial recourse
    is a potential barrier to proceeding individually is an argument in favour of 
    not against  certification of a class proceeding.

[70]

The motion judges third reason for dismissing the plaintiffs argument
    regarding procedural fairness misconstrues the very rationale for and approach
    to class proceedings in this province. According to the motion judge, at paras.
    67-69, even if a class action were to be certified, investors would not truly
    have their day in court unless individual assessment trials were required.  In
    support of this conclusion, the motion judge noted that class action litigation
    is prosecuted by representative plaintiffs and class counsel and, accordingly,
    investors would be non-participants in the resolution of the common issues
    (at para. 69). The motion judge then equated the non-participation by investors
    in the OSC proceedings with the so-called non-participation by investors in a
    class action, at para. 69:

In my opinion, the issue in this case is not
    whether the investors
who were non-participants in the OSC proceedings and
    who would be non-participants in the resolution of the common issues
had or
    would have procedural fairness.  The issue is whether they have had access to
    justice and whether the other important values of the
Class Proceedings Act,
    1992
have been satisfied.  The considerable power of the subjective and
    emotive plea that the investors have not had their day in court misdirects the
    analysis from the access to justice and other policy issues that inform the
    preferable procedure debate... [Emphasis added.]

[71]

The notion that class members would not have their day in court unless
    individual assessment trials were to take place is contrary to the very essence
    of a class proceeding.  Were it to be accepted as a general principle, it would
    serve to defeat every certification motion. The fundamental purpose of the
    class proceeding is to provide access to justice, not to deny it. Equating the
total
lack of participation by investors in the OSC proceedings with their alleged
    non-participation in resolving the common issues in the class proceeding
    ignores the underlying representative structure of a class proceeding. The
    purpose of ensuring that there is an adequate representative plaintiff is to
    ensure that the rights of each class member are protected and the claims of
    each are advanced vigorously.

[72]

As stated in
Hollick
,

at para. 15: by distributing fixed
    litigation costs amongst a large number of class members, class actions improve
    access to justice by making economical the prosecution of claims that any one
    class member would find too costly to prosecute on his or her own. This
    economy is achieved, in part, by appointing a representative plaintiff who
    shares a sufficient common interest with other members of the class and by
    allowing the representative plaintiff, under court supervision, to conduct the
    litigation on behalf of class members. The notion of representation that is
    inherent in the procedural mechanism of a class proceeding is a very far cry
    from the complete absence of participation by investors in the OSC proceedings.
    The motion judge erred in dismissing this critical distinction as simply a
    subjective and emotive plea that has nothing to do with access to justice.

[73]

Moreover, the above passage clearly reveals the motion judges failure
    to properly consider the accessibility of the OSC proceedings insofar as the
    class members are concerned. To repeat, in his view, the issue in this case is
    not whether the investors ... had or would have procedural fairness. The issue
    is whether they have had access to justice. Yet access to justice by the
    investors surely could not be achieved through the completion of a process that
    was not made accessible to them.

[74]

By ignoring the essential differences between the scope of the OSCs
    jurisdiction and remedial powers and by treating as irrelevant the lack of
    participation in those proceedings by class members or their representatives,
    the motion judge viewed the OSC proceedings as if they were a reasonable
    alternative to a class proceeding. He then analyzed the motion before him as
    though the key issue were the propriety of the settlements attained through the
    s. 127 proceedings. Thereafter, he applied the settlement approval criteria
    under the
CPA
to the settlements flowing from the OSC proceedings as a
    basis for finding that those proceedings were a reasonable alternative to the
    proposed class proceeding. This circular analysis compounded the initial error
    in principle.

[75]

The Divisional Court properly identified the motion judges error in
    applying the test for approval of a settlement to the preferable procedure
    question under s. 5(1)(d) of the
CPA
. Molloy J. explained in detail, at
    paras. 48-57, why these criteria are not applicable at the certification stage.
    I would add that settlement criteria relative to a class action settlement
    cannot be applied to an OSC settlement for the simple reason that those
    criteria are based on a certification order appointing a representative
    plaintiff to represent the absent class members. An OSC proceeding lacks this
    fundamental quality.

[76]

However, at para. 44, Molloy J. made the observation: There may even be
    situations where it would be appropriate to consider the appropriateness of a
    class action in light of a prior settlement that resulted in substantial
    compensation for the plaintiffs, even if not reaching 100 cents on the dollar.
    In my view, this observation reflects the same error that the motion judge
    committed. In order to assess if a settlement reached through an alternative
    procedure resulted in substantial compensation to the plaintiffs, it would be
    necessary to consider some of the same criteria that a court takes into account
    in deciding whether to approve a settlement, such as the likelihood of
    recovery, the recommendation and experience of counsel, and the future expense,
    likely duration of the litigation and risk. Yet, as Molloy J. explained, these
    criteria should not be applied when deciding the issue of preferable procedure.

[77]

Moreover, because substantial compensation is a relative term,
    in order to determine if an amount was substantial it must be contextualized.
    This requires measuring the compensation awarded in the alternative forum
    against some other amount, such as the potential amount of damages available in
    the proposed class action lawsuit.  However, at the certification stage, in
    most instances, no reliable yardstick is available because the amount
    recoverable in the proposed class proceeding would be as yet unknown. Put
    another way, the preferability analysis should not be reduced to an
ex post
    facto
assessment of the adequacy of the award arrived at through the
    alternative procedure.

[78]

An even more fundamental reason why the preferability analysis
    should not be conducted in this way is the fact that a certification motion is
    a procedural matter. It is not a determination of the merits of the dispute:
    see s. 5(5) of the
CPA
. An evaluation of the adequacy of a prior
    settlement as a basis for reaching a decision on preferability would require a
    determination that is tantamount to making a finding on the merits of the
    dispute. An evaluation of this sort would be a marked departure from the
    stipulation in
Hollick
that there need only be some basis in fact to
    ground the conclusion that a class proceeding is the preferable procedure.
    Indeed, as McLachlin C.J. stated in
Hollick
at para 16:  the
    certification stage is decidedly not meant to be a test of the merits of the
    action.


[79]

In my view, as stated above, the preferable procedure inquiry must
    instead focus on the underlying purpose and nature of the alternative proceeding
    as compared with the class proceeding. The court must assess the capacity of
    the alternative procedure to adequately resolve the claims raised by the class
    members. The
CPA
mandates that this must be a procedural discussion.
    Hence the wording of the s. 5(1)(d), which provides a class proceeding would
    be the preferable procedure for the resolution of the common issues.

V.

Conclusion

[80]

In summary, the motion judge erred in principle by treating the
    negotiated payments that were made to investors in the OSC settlements as
    somehow eliminating the need to compare the purely regulatory function served
    by the OSC proceedings with the private remedial function to be played by the
    proposed class action. This fundamental error led the motion judge to wrongly
    dismiss as irrelevant important access to justice considerations, including
    that the OSC lacked the jurisdiction under its enabling provision of s. 127(1)
    of the
Securities Act
to decide the liability and damages issues raised
    in the private law action, as well as the consideration that the class members
    had no standing in the OSC proceedings and those proceedings were conducted
    behind closed doors.

[81]

Had the motion judge taken these considerations into account in his
    preferability analysis, it is clear from the balance of his reasons that he
    would have granted the order to certify the class action. As he said, at para.
    273, had the action been the preferable procedure, the appropriate thing to do
    would have been to certify the class action conditionally on the court
    approving a revised litigation plan.

[82]

Finally, I note that Molloy J. stated, at para. 58, that the motion
    judge also erred by concluding that the test for preferable procedure could be
    met by a proceeding that had already been concluded. This was a fundamental
    error in principle. I do not agree with Molloy J. on this point as a general
    proposition.
[7]
It seems to me that the analysis of whether an alternative proceeding is
    preferable to a class proceeding will depend on a thorough consideration of the
    central characteristics of the alternative proceeding, rather than on whether
    the other proceeding has concluded, is pending or remains ongoing.

VI.

Disposition

[83]

For these reasons, I would dismiss the appeal from the Divisional
    Courts order granting certification of the proposed class action, on the
    condition that the motion judge approves a revised litigation plan.

[84]

The parties may make written submissions on costs to be delivered within
    10 days of the release of these reasons.

RELEASED:  January 27, 2012

W.K. Winkler C.J.O.

WKW                                 I
    agree G.J. Epstein J.A.

I agree G. Pardu J.
(ad hoc)






[1]
As indicated in the reasons below, at para. 23, the three other defendants, IG
    Investment Management Ltd., Franklin Templeton Investments Corp. and AGF Funds
    Inc., entered into settlements with the plaintiffs after the motion to certify
    the class action was denied at first instance.



[2]
Market timing, as discussed further, at para. 11, involves short-term trading
    of mutual fund securities to take advantage of short-term discrepancies between
    the stale values of securities in a mutual funds portfolio and the current
    market value of the securities.



[3]
Four days notice was given for the first hearing and three days notice was
    given for the second hearing.



[4]
I will explain this specific point in more detail, at paras. 75-79.



[5]
McLachlin C.J. noted in
Hollick
, at para. 29, that s. 5(1)(d) of the
CPA
requires that a class action be the preferable procedure for the resolution of
    the
common issues
 (emphasis added), rather than the preferable
    procedure for the resolution of the class members claims.  However, as she
    went on to explain, at para. 30, the question of preferability must take into
    account the importance of the common issues in relation to the claims as a
    whole.



[6]
See
Fantl v. Transamerica Life Canada
, 2009 ONCA 377, 95 O.R. (3d) 767,
    at paras. 44-47.



[7]
As Molloy J. herself went on to note, at para. 59, she did not wish to be
    taken as having ruled that the existence of a past settlement or a concluded
    proceeding relating to the same claims can never be taken into account at the
    certification stage.


